Case: 09-10489     Document: 00511159617          Page: 1    Date Filed: 06/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 30, 2010
                                     No. 09-10489
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ERICKA ANDERSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CR-332-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Ericka Anderson appeals the sentence imposed following her guilty plea
conviction for bank fraud and aiding and abetting . She contends that the district
court clearly erred when it denied her a minor role reduction under U.S.S.G.
§ 3B1.2(b). She argues that she acted under the direction of others, did not
recruit or supervise others to participate, and did not profit from the bank fraud
scheme. She asserts that, relative to other participants in the scheme, her role
was considerably more peripheral to its success.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10489    Document: 00511159617 Page: 2       Date Filed: 06/30/2010
                                 No. 09-10489

      The district court must apply the Sentencing Guidelines and calculate the
advisory range correctly. United States v. Williams, 520 F.3d 414, 422 (5th Cir.
2008). Whether the defendant is a minor participant is a factual determination
that we review for clear error. United States v. Villanueva, 408 F.3d 193, 203
(5th Cir. 2005). “A factual finding is not clearly erroneous if it is plausible in
light of the record read as a whole.” Id.
      Anderson has not shown that the district court clearly erred in finding
that she was not entitled to a minor role reduction under § 3B1.2(b). She
admittedly changed the addresses associated with dormant credit card accounts
and altered the identities of the authorized users on those accounts to enable
fraudulent purchases to be made by others affiliated with the scheme. She also
monitored the accounts and, if necessary, modified the contact information
associated with the accounts to insure that the existence of the scheme was not
discovered by the true account holders. As the individual with the ability to
access and modify the dormant accounts, Anderson was central to the bank
fraud and her role was clearly “coextensive with the conduct for which [s]he was
held accountable.” United States v. Garcia, 242 F.3d 593, 598-99 (5th Cir. 2001).
Although Anderson may have been less culpable than others involved in the
scheme, her activities were not peripheral to its advancement. See Villanueva,
408 F.3d at 203-04. Because Anderson was not substantially less culpable than
the average participant, the district court did not clearly err when it denied her
a two-level reduction under § 3B1.2(b). See id. Accordingly, the district court’s
judgment is AFFIRMED.




                                        2